*641MEMORANDUM2
Gregory McKinney appeals the district court’s order denying him leave to file his pro se civil rights complaint under 42 U.S.C. § 1983 in forma pauperis. We review for abuse of discretion a denial of leave to proceed in forma pauperis. See Minetti v. Port of Seattle, 152 F.3d 1113, 1114 (9th Cir.1998) (per curiam). We reverse and remand.
Because McKinney submitted the California Court of Appeal’s order reversing McKinney’s conviction, the district court should not have concluded that the complaint was barred by Heck v. Humphrey, 512 U.S. 477, 486-97, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We reverse the district court’s order denying leave to proceed in forma pauperis and remand for further proceedings.
McKinney’s motion to compel production of documents filed on February 1, 2001, is denied.
REVERSED AND REMANDED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.